Laiey, J.
— This is an appeal from a judgment of the Marion Circuit Court, rendered in favor of appellee on a note for $250, executed by the Atlas Engine Works and H. H. Hanna. The same answer and cross-complaint were filed in this case as were filed in the case of Atlas Engine Works v. First Nat. Bank, etc. (1912), ante, 549, 97 N. E. 952. Demurrers were sustained to the answer find cross-complaint in this case, and appellants refusing to plead further, judgment was rendered in favor of appellee. The same questions being presented in this case that were presented in the case above cited, the judgment of the lower court is affirmed, and the reasons for the decision appear in the opinion rendered in that cause.
Judgment affirmed.